
	
		II
		112th CONGRESS
		2d Session
		S. 3571
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Crapo (for himself,
			 Mr. Shelby, Mr.
			 Corker, and Mr. Toomey)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Bureau of Consumer Financial Protection to
		  conduct a small business review panel on the qualified mortgage rule before the
		  Bureau can go forward with a final rule.
	
	
		1.Small business review
			 panels
			(a)Qualified
			 mortgage rulemaking exceptionSection 1400(c) of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act (15 U.S.C. 1601 note) is amended
			 by adding at the end the following:
				
					(4)Qualified
				mortgage ruleNothing in this section, including the effective
				dates provided in paragraph (3), shall apply with respect to regulations
				required to be issued under subsection (b) of section 129C of the Truth in
				Lending Act (15 U.S.C. 1639c), as added by section
				1412.
					.
			(b)Additional
			 requirements
				(1)Treatment of
			 regulationNo regulation prescribed under section 129C(b) of the
			 Truth in Lending Act (15 U.S.C. 1639c(b)) shall take effect unless and until
			 the Bureau of Consumer Financial Protection has convened a review panel and
			 complied with the requirements of section 609 of title 5, United States
			 Code.
				(2)Effectiveness
			 of regulationFor purposes of section 609 of title 5, United
			 States Code, each regulation prescribed under section 129C(b) of the Truth in
			 Lending Act (15 U.S.C. 1639c(b)) shall be treated as a rule that will have a
			 significant economic impact on a substantial number of small entities.
				
